DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Applicant’s election without traverse of Invention I in the reply filed on 5/23/2022 is acknowledged.
The requirement is deemed proper and is thus made FINAL. 

Claim Objections
Claims 10 and 11 objected to because of the following informalities:  In claim 10, “the handle of the container” lacks proper antecedent basis. In claim 11, “the each” should read “each”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10912967. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.
Instant Claim
Patent Claim
1
1
2
1
3
2
4
1
5
1
6
3
7
4
8
5
9
6
10
N/A
11
N/A
12
N/A
13
N/A
14
N/A
15
7
16
8
17
9
18
10
19
N/A



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovegrove et al. (US 9138610).


    PNG
    media_image1.png
    848
    614
    media_image1.png
    Greyscale


1. Travel exercise equipment for use with containers having handles (as seen in FIG 24; wherein weight 2 is a container for holding weight that has a handle 12), comprising: a barbell (5) including a first end portion and a second end portion (end portions with assemblies 3); and a pair of yokes (assemblies 3), each yoke includes a base and a pair of spaced-apart yoke arms extending from the base (arms 6 and 7), the bases being adapted to be coupled to a corresponding end portion of the barbell (as seen in FIG 22).

2. The travel exercise equipment of claim 1, wherein each arm includes an arm groove adapted to receive a portion of a corresponding handle (arm grooves A as annotated above that receive the weight container handles).

3. The travel exercise equipment of claim 2, wherein the arm grooves are upward facing arm grooves (when the device is oriented as seen in FIG 7).

4. The travel exercise equipment of claim 2, wherein each arm has a track, further comprising a cover movable within the tracks between a covering position that covers the arm grooves and an uncovering position that uncovers the arm grooves (covers 10 that pivot about 11 to uncover and at least partially cover grooves A).

8. The travel exercise equipment of claim 1, wherein the spaced-apart yoke arms form a U-shape (U-shape for accepting the handles as seen in FIG 7).

9. The travel exercise equipment of claim 1, wherein the base comprises a receptacle and a transverse fastener bore, the receptacle being adapted to receive the corresponding end portion of the barbell (as seen in FIG 22) and the transverse fastener bore adapted to receive a fastener that couples the base and the corresponding end portion (fasteners 34 that secure the yokes to the barbell and bores for accepting the fasteners as seen in FIG 22).

10. The travel exercise equipment of claim 1, wherein each of the yoke arms defines a slot having an opening (see FIG 7 with open slots formed between each 11 of each yoke arm A) and a groove arranged to receive the handle of the container (see groove at the base of each A configured to hold a weight and capable of holding a container having a handle with a compatible cross-section).

15. The travel exercise equipment of claim 1, wherein the barbell includes a first barbell portion and a second barbell portion couplable to the first barbell portion (left and right barbell portions directly coupled together).

17. Travel exercise equipment, comprising: a barbell including a first end portion and a second end portion; a pair of yokes, each yoke includes a base and a pair of spaced-apart yoke arms extending from the base, the bases being adapted to be coupled to a corresponding end portion of the barbell; and a pair of containers having handles adapted to be carried by a corresponding yoke (as discussed above).

18. The travel exercise equipment of claim 17, wherein each arm includes an arm groove adapted to receive a portion of a corresponding handle (as discussed above), wherein each handle includes a central portion (center of handles 12), end flanges (42), and circumferential-handle grooves formed about the handle and between the central portion and the corresponding end flanges (grooves seen between 38 and 42 in FIG 24), the circumferential-handle grooves adapted to be received within the arm grooves (when the device is assembled).

19. The travel exercise equipment of claim 17, further comprising a shovel head adapted to be coupled to the first end portion or the second end portion (wherein the flat top or bottom portion of each yoke arm could function as a shovel head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovegrove.

Lovegrove teaches regarding claim: 16. The travel exercise equipment of claim 15, but does not teach the above wherein the first barbell portion and the second barbell portion are couplable via a threaded connection. Separation of parts for a variety of advantages has long been held as obvious to one of ordinary skill in the art. In the instant case, separating the barbell into two smaller sections coupled by suitable means, such as a threaded connection, would reduce the minimum length of the device, making it easier to store while simultaneously simple to assemble and disassemble. It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovegrove accordingly.


Allowable Subject Matter
Claims 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784